DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
Claims 12, 14-16 and 18-24 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
Regarding the Claim Objections, the Applicant argues “Claims 12, 18-20, 24 and 26 have been objected to for informalities. The above claim amendments are believed to overcome the objections. 
“Applicants note that the phrases "to determine" and "to limit", while grammatically awkward are not objectionable nor indefinite, but instead were utilized to be clear that the device claims do not improperly incorporate method operations (see IPXL Holdings, LLC v Amazon.Com, Inc.). The above claim amendments to change the language from "to determine" and "to limit" to "determines" and "limits", are made at the EXPRESS INSTRUCTION of the Examiner. The above claims, as amended, still do NOT improperly mix method operations within a device claim. 
The Examiner is requested to directly address this issue in the next Office Action (or Reasons for Allowance) to confirm that the express language suggested by the Examiner does not improperly incorporate method operations within device claims”.
The objection to Claim 18 was not based on the grammar being “grammatically awkward”, but was based on the simple fact that the grammar was improper, and the use of “to determine” and “to limit” in the context of previous Claim 18 was in fact “objectionable”, as can be understood with a basic understanding of sentence structure, therefore, the Applicant’s arguments are not persuasive.
Previous Claim 18 recited “The apparatus of claim 16, wherein the processor, in response to executing the executable instructions, to determine that the drone permissions define a no fly zone and to limit navigation of the apparatus to avoid the no fly zone”, which is improper grammar. To help illustrate this to the Applicant, the Examiner suggests reading the claim as “wherein the processor…to determine that the drone permissions define a no fly zone”. For the previous claim language to be correct, a possible modification could include “wherein the processor, in response to executing the executable instructions, is configured to determine” or some similar inclusion that makes it clear that the processor is configured to perform a step in response to “executing the executable instructions”. The fact that the Applicant 
Regarding the Applicant’s argument of “The Examiner is requested to directly address this issue in the next Office Action (or Reasons for Allowance) to confirm that the express language suggested by the Examiner does not improperly incorporate method operations within device claims”, the Examiner’s position regarding any improper subject matter or limitations of each claim is presented in the Office Action itself, therefore, the Applicant can read the Claim Objections and new grounds of rejection below to determine the Examiner’s position on each claim. Claim 18 has been amended in a manner consistent with the language of Claim 16 which renders moot the previous objection to Claim 18.
However, the Examiner notes that it is preferable for system claims to recite that a system element is “configured” to perform a step. Furthermore, Claim 16 itself recites improper grammar, as seen in “a processor that, in response to executing the executable instructions, to”, where this is improper grammar that can be clearly seen by the reading the claim as “a processor that…to”. A possible modification would include “a processor that, in response to executing the executable instructions, is configured to” or “a processor that is configured to, in response to executing the executable instructions”. The Examiner leaves it to the Applicant to decide the best possible amendment to correct the improper grammar.


 For example, Claim 23 has not been amended, and the 112(a) rejection applied to this claim addressed the lack of disclosure describing the claimed “communications session”, where the “communications session” now appears in the independent claims. The Applicant does not attempt to address these or other issues that were indicated in the previous Office Action, and the 112(a) rejections are maintained for previously presented claims, and new grounds of rejection under 112(a) are necessitated by the amendments.

Regarding the rejections under 35 U.S.C. 103, the Applicant argues
“The foregoing statement by Gupta does not teach to obtain zonal access rights and determine the device permissions without regard for establishing a communications session. It is a basis axiom of Patent Law that a prior art reference cannot teach what the reference does not enable. Gupta does not describe how to operate a UAV 100 without first establishing a communications session with a server, UAV base, antenna or other component”.
The arguments are not persuasive. As is understood by anyone possessing functional knowledge of claim interpretation and a basic understanding of broadest reasonable interpretation, the prior art is not required to teach limitations that are not claimed. Amended Claims 12 and 16 do not make any mention whatsoever of a server, and also does not recite with what device the establishing of a “communications wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session” (similarly recited in Claim 16) encompasses not “regarding” or not establishing a “communications session” with the source of the “message”. Gupta et al. makes no mention of any requirement to establish a “communications session” with the devices “254” or “256” before receiving a signal or a “message” from either device, therefore, Gupta et al. teaches the above indicated limitation. This reasoning was provided in the rejection of Claim 23 of the previous Office Action, to which the Applicant has provided no persuasive rebuttal.
Therefore, the arguments are not persuasive.
Furthermore, even the communication with a server of Gupta et al. is not excluded by the amendments, as Gupta et al. does not recite that a “communications session” is established, and in fact, the word “session” does not even appear in Gupta et al. As described in the rejections under 35 U.S.C. 112(a), the Applicant’s disclosure fails to describe any steps that are required to establish a “communications session”, and the Applicant’s disclosure makes it completely unknown what type of communication or communication process would or would not lead to “establishing a communications session”, and would or would not be equivalent to the claimed “communications session”. Therefore, there is no evidence that the communication of Gupta et al. with a server is equivalent to the claimed “communications session”.

communications session” may not be established or “regarded”. In fact, the communication with a server of Gupta et al. is not performed for the specific steps of Gupta et al. that are cited to teach the claimed steps of Claim 12 (and similarly of Claim 16), where the steps of Gupta et al. of receiving a message from the devices “254” and “256” and determining information from these messages to manage operation of a UAV are not steps of communicating with a server.
The Examiner is perplexed as to why the Applicant believes that Gupta et al. at some point communicating with a server is somehow excluded by the claims, when the claims do not exclude communicating with a server or even mention a server, and the Applicant provides no rational explanation to clarify. Regardless, the Applicant’s position is found by the Examiner to be inconsistent with the scope of the claims, as explained above.

The Examiner also notes that “without regard” does not even exclude establishing a “communications session” with any device or server, as “without regard” implies that the establishment of a “communications session” is somehow disregarded, which is not equivalent to the “communications session” never being established or communications with some device never being performed.

The foregoing statement by Gupta does not teach to obtain zonal access rights and determine the device permissions without regard for establishing a communications session. It is a basis axiom of Patent Law that a prior art reference cannot teach what the reference does not enable. Gupta does not describe how to operate a UAV 100 without first establishing a communications session with a server, UAV base, antenna or other component” directly imply that the Applicant intends for the amendments of “wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session” to be directed to excluding any communication with a server to obtain any information whatsoever used to perform the claimed steps, which is not supported by the disclosure. For example, the disclosure does not exclude that the “ECM” or “device” may obtain instructions used to control the functions of the “ECM” or “device” and to perform the claimed steps. In fact, P[0064] of the Applicant’s specification recites “The program instructions may also be loaded onto a device to cause a series of operational steps to be performed on the device to produce a device implemented process such that the instructions which execute on the device provide processes for implementing the functions/acts specified”, and does not exclude any particular method of providing the program instructions to the device, such as by establishing a “communications session” with a remote server to download the program instructions, therefore, the Applicant’s attempt to exclude such a “communications session” is not supported by the disclosure. See the new grounds of rejection under 35 U.S.C. 112(a), which cite the Applicant’s arguments as supporting evidence.

Therefore, for the reasons given above, the arguments are not persuasive.
In addition to previous rejections to previously presented claims that are maintained in this Office Action and to which the Applicant has provided no rebuttal, the amendments have necessitated new grounds of rejection under 35 U.S.C. 112(a) and 112(b). New grounds of rejection under 35 U.S.C. 101 have been introduced.
All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 12 is objected to because of the following informalities:  line 2 of the claim ends with a semicolon, however, it appears that the “receiving”, “obtaining”, “determining” and “managing” steps are performed using the “one or more processors” of line 2, therefore, line 2 should end in a colon. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the claim ends with two consecutive periods, which is improper. Appropriate correction is required.
The Examiner notes that the 08/03/2021 amendments added an additional period to Claim 12.  

Claim 16 is objected to because of the following informalities:  the claim recites “a processor that, in response to executing the executable instructions, to:” in line 6, which is improper grammar. Appropriate correction is required.

16 is objected to because of the following informalities:  the claim ends with two consecutive periods, which is improper. Appropriate correction is required.
The Examiner notes that the 08/03/2021 amendments added an additional period to Claim 16. 

Claim 20 is objected to because of the following informalities:  the claim recites “wherein the transceiver to receive remote control instructions”, where “transceiver to” is improper grammar. Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the claim begins with a comma immediately before “The”, which is improper. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 14-16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 12, the claim recites steps of receiving and obtaining data, making a determination, and managing an operation, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “one or more processors” and an “electronically-controlled mobile 
This judicial exception is not integrated into a practical application because the claim recites “one or more processors” and an “electronically-controlled mobile (ECM) device”, however, the “one or more processors” and “electronically-controlled mobile (ECM) device” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “one or more processors” and “electronically-controlled mobile (ECM) device” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.


As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to performing a determination which may be performed mentally, and to a “limiting” step which does not require any specific control of any specific structure, therefore, the “limiting” may be a mental decision, therefore, the claim does not amount to significantly more than the judicial exception.
Additionally, the Examiner notes that the “limiting” may be achieved by a manual action of a user simply choosing to not operate or carry the “ECM” in certain areas, which does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to performing a determination which may be performed mentally, and to a “limiting” step which does not require any specific control of any specific structure, therefore, the “limiting” may be a mental decision, therefore, the claim does not amount to significantly more than the judicial exception.


As per Claim 16, the claim recites steps of receiving data, making determinations, and managing navigation and an operation, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting the “device”, “memory”, “transceiver” and “processor”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “device”, “memory”, “transceiver” and “processor”, the claim encompasses a person simply observing a message, mentally performing the determinations, and mentally managing navigation and “managing operation” of the “device”, where “managing” encompasses a mental decision. Also, the claim is directed to generic computer functions of simply receiving and analyzing data to reach a conclusion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “device”, “memory”, “transceiver” and “processor”, however, the “device”, “memory”, “transceiver” and “processor” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions. A memory and processor are generic computer components, and a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “device”, “memory”, “transceiver” and “processor” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim is directed to performing a determination which may be performed mentally, and to a “limits” step which does not require any specific control of any specific structure, therefore, the “limits” step may be a mental decision, therefore, the claim does not amount to significantly more than the judicial exception.
Additionally, the Examiner notes that the “limits” step may be achieved by a manual action of a user simply choosing to not operate or carry the “device” in certain areas, which does not amount to significantly more than the judicial exception.


Additionally, the Examiner notes that the “limits” step may be achieved by a manual action of a user simply choosing to not operate functions of the “device”, where this inaction does not amount to significantly more than the judicial exception.

As per Claim 20, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim recites “wherein the transceiver to receive remote control instructions”, which, as can be best discerned by the Examiner despite the improper grammar, appears to be directed to describing a transceiver intended to receive data, which does not require any specialized computer or any improvement to any technology or technical field, as this is a generic function of a generic transceiver. Therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 21, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to describing a generic network gateway that does not require any specialized computer or any improvement to any technology or technical field, therefore, the claim does not amount to significantly more than the judicial exception.



As per Claim 23, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim does not recite a method step, but instead describes what is interpreted as some intended use or intended situation, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 24, said claim is rejected as it fails to correct the deficiency of Claim 16. The claim does not further limit the “device” of the preamble and of parent Claim 16, but instead describes what is interpreted as some intended use or intended situation, therefore, the claim does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 12, 14-16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 12, the subject matter is the claimed “wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session”.
The scope of the claim is not supported by the disclosure.
Regarding the scope of the claim, the claims and the disclosure fail to define what steps take place during a “communications session”, and the “communications session” encompasses any communication whatsoever, such as receiving data, and also encompasses a process such as a handshake routine of exchanging communication protocols. Furthermore, assuming a “communications session” requires at least two devices in communication, the claim does not define what between what two or more devices the establishing of a “communications session” is not “regarded”. Furthermore, the term “without regard” is unclear and ambiguous, and it is unclear what step cannot be performed in order to not “regard” a “communications session”. Therefore, under broadest reasonable interpretation, the claim encompasses communications session” whatsoever with any device whatsoever.
In view of the above, the claim attempts to exclude the “electronically-controlled mobile (ECM) device” from ever establishing communications or establishing a “communications session” with a remote server (where the Examiner notes that the “ECM” is directed to a drone as seen in at least P[0021] of the Applicant’s specification), which is not supported by the disclosure. The disclosure does not exclude any “ECM” establishing a “communications session” with a remote server, such as through a wireless link connected to the Internet, at some point prior to or in addition to the steps of Claim 12. The claim also excludes establishing a “communications session” with a drone, which is not supported by the disclosure. The disclosure does not mention the “ECM” not establishing or not regarding the establishment of a “communications session” with a drone.
The Examiner notes that the above interpretation of the above indicated limitation is confirmed by the 08/03/2021 arguments such as “The foregoing statement by Gupta does not teach to obtain zonal access rights and determine the device permissions without regard for establishing a communications session. It is a basis axiom of Patent Law that a prior art reference cannot teach what the reference does not enable. Gupta does not describe how to operate a UAV 100 without first establishing a communications session with a server, UAV base, antenna or other component”, where the Applicant intends for this above indicated limitation to exclude any communication with a server to obtain any information whatsoever used to perform the claimed steps, which is not supported by the disclosure. For example, the disclosure does not exclude 
In fact, P[0064] of the Applicant’s specification recites “The program instructions may also be loaded onto a device to cause a series of operational steps to be performed on the device to produce a device implemented process such that the instructions which execute on the device provide processes for implementing the functions/acts specified”, and does not exclude any particular method of providing the program instructions to the device, such as by establishing a “communications session” with a remote server to download the program instructions, therefore, the Applicant’s attempt to exclude such a “communications session” is not supported by the disclosure.
As such, there is no indication in the specification that the inventors had possession of a method comprising wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session.

Furthermore as per Claim 12, the subject matter is the claimed “establishing a communications session”.
The disclosure does not clearly recite exactly what process is or is not considered a “communications session”, and does not recite an algorithm for establishing a “communications session”. Therefore, it is completely unknown what type of communication or communication process would or would not lead to establishing a communications session”, and would or would not be equivalent to the claimed “communications session”.
As such, there is no indication in the specification that the inventors had possession of a method comprising wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session.

As per Claim 16, the subject matter is the claimed “wherein the processor, in response to executing the executable instructions, obtains the zonal access rights and determines the device permissions without regard for establishing a communications session”.
The scope of the claim is not supported by the disclosure.
Regarding the scope of the claim, the claims and the disclosure fail to define what steps take place during a “communications session”, and the “communications session” encompasses any communication whatsoever, such as receiving data, and also encompasses a process such as a handshake routine of exchanging communication protocols. Furthermore, assuming a “communications session” requires at least two devices in communication, the claim does not define between what two or more devices the establishing of a “communications session” is not “regarded”. Furthermore, the term “without regard” is unclear and ambiguous, and it is unclear what step cannot be performed in order to not “regard” a “communications session”. Therefore, under broadest reasonable interpretation, the claim encompasses excluding communications session” whatsoever with any device whatsoever.
In view of the above, the claim attempts to exclude the “device” from ever establishing communications or establishing a “communications session” with a remote server (where the Examiner notes that the “device” is directed to a drone as seen in at least P[0021] of the Applicant’s specification), which is not supported by the disclosure. The disclosure does not exclude any “device” establishing a “communications session” with a remote server, such as through a wireless link connected to the Internet, at some point prior to or in addition to the steps of Claim 16. The claim also excludes establishing a establishing a “communications session” with a drone, which is not supported by the disclosure. The disclosure does not mention the “device” not establishing or not regarding the establishment of a “communications session” with a drone.
The Examiner notes that the above interpretation of the above indicated limitation is confirmed by the 08/03/2021 arguments such as “The foregoing statement by Gupta does not teach to obtain zonal access rights and determine the device permissions without regard for establishing a communications session. It is a basis axiom of Patent Law that a prior art reference cannot teach what the reference does not enable. Gupta does not describe how to operate a UAV 100 without first establishing a communications session with a server, UAV base, antenna or other component”, where the Applicant intends for this above indicated limitation to exclude any communication with a server to obtain any information whatsoever used to perform the claimed steps, which is not supported by the disclosure. For example, the disclosure does not exclude 
In fact, P[0064] of the Applicant’s specification recites “The program instructions may also be loaded onto a device to cause a series of operational steps to be performed on the device to produce a device implemented process such that the instructions which execute on the device provide processes for implementing the functions/acts specified”, and does not exclude any particular method of providing the program instructions to the device, such as by establishing a “communications session” with a remote server to download the program instructions, therefore, the Applicant’s attempt to exclude such a “communications session” is not supported by the disclosure.
As such, there is no indication in the specification that the inventors had possession of a device comprising a processor, wherein the processor, in response to executing the executable instructions, obtains the zonal access rights and determines the device permissions without regard for establishing a communications session.

Furthermore as per Claim 16, the subject matter is the claimed “establishing a communications session”.
The disclosure does not clearly recite exactly what process is or is not considered a “communications session”, and does not recite an algorithm for establishing a “communications session”. Therefore, it is completely unknown what type of communication or communication process would or would not lead to establishing a communications session”, and would or would not be equivalent to the claimed “communications session”.
As such, there is no indication in the specification that the inventors had possession of a device comprising a processor, wherein the processor, in response to executing the executable instructions, obtains the zonal access rights and determines the device permissions without regard for establishing a communications session.

As per Claim 23, the subject matter is the claimed “wherein the broadcast message is transmitted before establishing a communications session”.
The disclosure does not clearly recite exactly what process is or is not considered a “communications session”, making it completely unknown what steps can or cannot be performed before or after the transmission of the “broadcast message”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses transmitting the “broadcast message” before a “communications session” is established between the “ECM” of Claim 12 and a drone, where such a step is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of a method wherein the broadcast message is transmitted before establishing a communications session.

As per Claim 24, the subject matter is the claimed “wherein the broadcast message is transmitted before establishing a communications session”.
communications session”, making it completely unknown what steps can or cannot be performed before or after the transmission of the “broadcast message”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses transmitting the “broadcast message” before a “communications session” is established between the “device” of Claim 16 and a drone, where such a step is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of an apparatus wherein the broadcast message is transmitted before establishing a communications session.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 12, the claim recites “under control of one or more processors configured with executable instructions”.
under control” of the “one or more processors”. Rather than reciting that each step of the claimed method is performed by a processor or “one or more processors”, the claim instead recites that something is “under control” of the “one or more processors”, without reciting what is “under control” of the “one or more processors”, making it unclear what is “under control” and what is performing the steps of the claim.
Therefore, the claim is unclear.

Furthermore as per Claim 12, the claim recites “wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session”.
It is unclear what is meant by “without regard”. For example, it is unclear if a “communications session” may be established by some device but is simply not “regarded” by the same device, or if the “communications session” cannot be performed under any circumstances.
Furthermore, assuming a “communications session” requires at least two devices in communication, it is unclear between what two or more devices the establishing of a “communications session” is not “regarded”, and it is unclear how a step of the claim that does not “regard” a “communications session” would or would not be different from a step that does “regard” a “communications session”. The term “without regard” is unclear and ambiguous, and it is unclear what step cannot be performed by what device in order to not “regard” or disregard a “communications session”.


Furthermore as per Claim 16, the claim recites “wherein the processor, in response to executing the executable instructions, obtains the zonal access rights and determines the device permissions without regard for establishing a communications session”.
It is unclear what is meant by “without regard”. For example, it is unclear if a “communications session” may be established by the “processor” but is simply not “regarded” by the same “processor”, or if the “communications session” cannot be performed under any circumstances.
Furthermore, assuming a “communications session” requires at least two devices in communication, it is unclear between what two or more devices the establishing of a “communications session” is not “regarded”, and it is unclear how a step of the claim that does not “regard” a “communications session” would or would not be different from a step that does “regard” a “communications session”. The term “without regard” is unclear and ambiguous, and it is unclear what step cannot be performed by the “processor” in order to not “regard” or disregard a “communications session”.
Therefore, the claim is unclear.

As per Claim 23, the claim recites “wherein the broadcast message is transmitted before establishing a communications session”.
communications session”, making it completely unknown what steps can or cannot be performed before or after the transmission of the “broadcast message”. Furthermore, it is unclear if the claim is requiring that a “communications session” must be established, and if so, it is unclear why a “communications session” would be established and based on what conditions. It is also unclear what device would establish a “communications session” after transmission of the “broadcast message”.
Therefore, the claim is unclear.
Because the claim merely recites a situation rather than positively recite method steps that must be performed, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 12.

Furthermore as per Claim 23, it is unclear if the “communications session” is or is not the same as the “communications session” of Claim 12.
Therefore, the claim is unclear.

As per Claim 24, the subject matter is the claimed “wherein the broadcast message is transmitted before establishing a communications session”.
The disclosure does not clearly recite exactly what process is or is not considered a “communications session”, making it completely unknown what steps can or cannot be performed before or after the transmission of the “broadcast message”. Furthermore, it is unclear if the claim is requiring that a “communications session” must be established, and if so, it is unclear why a “communications session” would be established and based on what conditions. It is also unclear what device would establish a “communications session” after transmission of the “broadcast message”.
Therefore, the claim is unclear.
Because the claim merely recites a situation rather than positively recite how the device of Claim 16 is limited either by its configuration or by steps performed by some element of the device, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 16.

Furthermore as per Claim 24, it is unclear if the “communications session” is or is not the same as the “communications session” of Claim 16.
Therefore, the claim is unclear.

Claim 23 recites the limitation "before establishing a communications session" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 24 recites the limitation "before establishing a communications session" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation implies some previous limitation defining a “communications session” communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that define why a “communications session” would be established after the transmission of the “broadcast message”. Claim 23 recites "before establishing a communications session" which implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements that are configured in some manner that defines why a “communications session” would be established after the transmission of the “broadcast message”. Claim 24 recites "before establishing a communications session" which implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (9,626,874) in view of Nilsson et al. (2019/0139421).

Regarding Claim 12, Gupta et al. teaches the claimed method, comprising:
under control of one or more processors configured with executable instructions;
receiving a…message at an electronically-controlled mobile (ECM) device (“The UAV 100 may receive signals from wireless communication devices 254, 256 (e.g., 170) through respective wireless signals 254a, 256a…”, see col.9, particularly lines 50-58), the…message including a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the…message (“The wireless signals 254a, 256a may provide information about the ; [[and;]]
obtaining zonal access rights from the broadcast message that includes the WNID (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4);
determining device permissions for the ECM device granted in connection with a local environment based on the zonal access rights (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
managing operation of the ECM device relative to the local environment based on the zonal access rights (“…the UAV 100 may avoid the restricted area 260a 
Gupta et al. further teaches the claimed
wherein the obtaining the zonal access rights and determining the device permissions are performed without regard for establishing a communications session, where the claim does not recite with what system or device the “communications session” limitation of “without regard for establishing a communications session” refers to, or between what systems or devices a “communications session” is not established or “regarded”, therefore, because Gupta et al. does not recite any step of “establishing a communications session” with the wireless communication devices “254” and “256” that provide the wireless signals “254a” and “256a” of the above citations (“…wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4 of Gupta et al.), Gupta et al. then performs the equivalent steps of the claim “without regard for establishing a communications session” with the wireless communication devices “254” and “256”, therefore, Gupta et al. teaches the limitation.
Gupta et al. does not expressly recite the bolded portions of the claimed
 broadcast message at an electronically-controlled mobile (ECM) device
and
the broadcast message including a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message.
However, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and to receive a broadcast message at an electronically-controlled mobile (ECM) device, and for the broadcast message to include a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]).

Regarding Claim 14, Gupta et al. teaches the claimed method of claim 12, wherein the determining comprises determining that the device permissions define a no fly zone (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) and the managing comprises limiting navigation of the ECM device to avoid the no fly zone (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41).

Regarding Claim 16, Gupta et al. teaches the claimed device, comprising:
memory to store executable instructions (“The processor 120 may include or be coupled to a memory unit 121…The processor 120 may be configured with processor-executable instructions to control flight and other operations the UAV 100…”, see col.6, particularly lines 1-18 and FIG. 1, where it is implicit that a memory of the processor such as the memory unit “121” would be used to store the processor-executable instructions);
a transceiver to receive a…message (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the…message (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
a processor (see col.6, particularly lines 1-18 and FIG. 1) that, in response to executing the executable instructions, to:
manage navigation of the device based on the control instructions (“The processor 120 may include or be coupled to a memory unit 121…The processor 120 may be configured with processor-executable instructions to control flight and other operations the UAV 100…”, see col.6, particularly lines 1-18 and FIG. 1);
determine zonal access rights from the…message that includes the WNID (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4);
determine device permissions granted in connection with a local environment based on the zonal access rights (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
manage operation of the device relative to the local environment based on the zonal access rights (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41).
Gupta et al. further teaches the claimed
wherein the processor, in response to executing the executable instructions, obtains the zonal access rights and determines the device permissions without regard for establishing a communications session, where the claim does not recite with what system or device the “communications session” limitation of “without regard for establishing a communications session” refers to, or with what systems or devices the “processor” does not establish or “regard” a “communications session”, therefore, because Gupta et al. does not recite any step of “establishing a communications session” with the wireless communication devices “254” and “256” that provide the wireless signals “254a” and “256a” of the above citations (“…wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 without regard for establishing a communications session” with the wireless communication devices “254” and “256”, therefore, Gupta et al. teaches the limitation.
Gupta et al. does not expressly recite the bolded portions of the claimed
a transceiver to receive a broadcast message that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message
and
determine zonal access rights from the broadcast message that includes the WNID.
However, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and for the device to comprise a transceiver to receive a broadcast message that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message, and for the processor, in response to executing the executable instructions, to 

Regarding Claim 18, Gupta et al. teaches the claimed device of claim 16, wherein the processor, in response to executing the executable instructions, determines that the device (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) and limits navigation of the device  (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41).

Regarding Claim 20, Gupta et al. does not teach the claimed device of claim 16, wherein the transceiver to receive remote control instructions “…the UAV 100 may use the wireless connection 232 to establish a connection with the server 240, such as through the Internet 241 by way of a cellular infrastructure component 230. Through such connections the UAV 100 may receive additional navigational, status, or 

Regarding Claim 21, Gupta et al. does not expressly recite the claimed method of claim 12, wherein the WZA apparatus is a network gateway to a network.
The Examiner first notes that the claim is directed to a design choice of a type of “wireless zone access (WZA) apparatus”, where this design choice is not only obvious (as will be explained below), but is directed to a conventional type of device that would be trivial to a person having ordinary skill in the art to implement in a method such as that which is claimed.
Furthermore, Gupta et al. only does not expressly recite these teachings with respect to the wireless communication devices “254” and “256” of the parent claim rejection that each teach the “wireless zone access (WZA) apparatus” of the parent claim. Gupta et al. does teach that a device or beacon associated with a prohibited or restricted area from which the UAV may receive signals regarding information associated with the restricted area may be a wireless access point or cellular network base station (see col.7, particularly lines 65-67 and col.8, particularly lines 1-17). 
Additionally, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., wherein the WZA apparatus is a network gateway to a network, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]).

Regarding Claim 22, Gupta et al. does not expressly recite the claimed device of claim 16, wherein the WZA apparatus is a network gateway to a network.
The Examiner first notes that the claim is directed to a design choice of a type of “wireless zone access (WZA) apparatus”, where this design choice is not only obvious (as will be explained below), but is directed to a conventional type of device that 
Furthermore, Gupta et al. only does not expressly recite these teachings with respect to the wireless communication devices “254” and “256” of the parent claim rejection that each teach the “wireless zone access (WZA) apparatus” of the parent claim. Gupta et al. does teach that a device or beacon associated with a prohibited or restricted area from which the UAV may receive signals regarding information associated with the restricted area may be a wireless access point or cellular network base station (see col.7, particularly lines 65-67 and col.8, particularly lines 1-17). 
Additionally, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]), where a network entity that may be part of the access nodes may be “in a gateway providing connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]). To merely use a network entity or access nodes that are then a gateway to a network as the wireless devices of Gupta et al. is a design choice that is not only trivial to a person having ordinary skill in the art, bit is a design choice rendered obvious by Nilsson et al. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., wherein the WZA apparatus is a network gateway to a network, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a 

Regarding Claim 23, Gupta et al. only does not expressly recite the “broadcast message” of the claimed method of claim 12, wherein the broadcast message is transmitted before establishing a communications session.
However, as cited in the parent claim rejection, the “broadcast message” is obvious in view of Nilsson et al. (2019/0139421).
Furthermore, Gupta et al. teaches that the wireless signals “254a” and “254b” are simply received by the UAV as the UAV approaches a destination (“The UAV 100 may receive signals from wireless communication devices 254, 256 (e.g., 170) through respective wireless signals 254a, 256a as it progresses toward the destination 210. In some embodiments, the wireless communication devices 254, 256 may be beacons that are associated with one or more restricted areas 260a, 260b”, see col.9, particularly lines 50-58), where Gupta et al. makes no mention of any requirement to establish a “communications session” with the beacons “254” or “256” before receiving these signals. Also, the broadcast signals of Nilsson et al. are also received by a drone with no requirement of establishing a “communications session”, and it is clear that it would then be obvious to simply receive any broadcast signals without establishing a communications session beforehand. The Examiner notes that the claim is directed to a trivial and commonplace operation in the field of communications that has occurred 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and wherein the broadcast message is transmitted before establishing a communications session, as rendered obvious by Nilsson et al. and which is obvious to any person having ordinary skill in the art with a functional understanding of communications, in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]).

Regarding Claim 24, Gupta et al. does not expressly recite the claimed device of claim 16, wherein the broadcast message is transmitted before establishing a communications session.
 the “broadcast message” is obvious in view of Nilsson et al. (2019/0139421).
Furthermore, Gupta et al. teaches that the wireless signals “254a” and “254b” are simply received by the UAV as the UAV approaches a destination (“The UAV 100 may receive signals from wireless communication devices 254, 256 (e.g., 170) through respective wireless signals 254a, 256a as it progresses toward the destination 210. In some embodiments, the wireless communication devices 254, 256 may be beacons that are associated with one or more restricted areas 260a, 260b”, see col.9, particularly lines 50-58), where Gupta et al. makes no mention of any requirement to establish a “communications session” with the beacons “254” or “256” before receiving these signals. Also, the broadcast signals of Nilsson et al. are also received by a drone with no requirement of establishing a “communications session”, and it is clear that it would then be obvious to simply receive any broadcast signals without establishing a communications session beforehand. The Examiner notes that the claim is directed to a trivial and commonplace operation in the field of communications that has occurred since the inception of broadcast signals, as the very notion of receiving broadcast signals from a device when in a certain range from the device without first establishing a “communications session” is a commonplace occurrence in the art, where the Examiner notes that clearly if a beacon is emitting broadcast signals to warn approaching devices, the act of another device such as a UAC or drone simply receiving these signals would not require any prior establishing of a “communications session”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta .



Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (9,626,874) in view of Nilsson et al. (2019/0139421) further in view of Schulman et al. (2019/0114925).

Regarding Claim 15, Gupta et al. does not teach the claimed method of claim 12, wherein the determining comprises determining that the device permissions define an accessory restriction for a restricted zone in connection with the local environment; and wherein the managing comprises limiting functions of the ECM device in connection with operating the ECM device in the restricted zone.
Schulman et al. (2019/0114925) teaches systems and methods for managing flight restrictions, where a UAV may acquire flight restrictions (Schulman et al.; see P[0260], also see P[0240]), and where a region may be associated with a set of flight response measures (Schulman et al.; see P[0240]), where the flight response measures may govern operation of a payload of the UAV, such as by powering off a payload in a flight restriction region, where a payload may be a device such as an image capturing device (Schulman et al.; see P[0245]) and is equivalent to the claimed “accessory”. The Examiner also notes that Gupta et al. recites that flight restriction rules may be referred to as flight response measures (Schulman et al.; “…flight restriction rules, also referred to herein as flight response measures…”, see  P[0085]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Schulman et al., and wherein the determining comprises determining that the device permissions define an accessory restriction for a restricted zone in connection with the local environment; and wherein the managing comprises limiting functions of the ECM device in connection with operating the ECM device in the restricted zone, as rendered obvious by Schulman et al., so that, for a UAV that includes a payload, “operation of the payload may be governed with respect to a flight restriction region” (Schulman et al.; see P[0245]).

Regarding Claim 19, Gupta et al. does not teach the claimed device of claim 16, wherein the processor, in response to executing the executable instructions, determines that the device permissions define one or more of an accessory restriction and a transit restriction for a restricted zone; and limits functions of the device in connection with the restricted zone based on the one or more of an accessory restriction and a transit restriction.
However, Schulman et al. (2019/0114925) teaches systems and methods for managing flight restrictions, where a UAV may acquire flight restrictions (Schulman et al.; see P[0260], also see P[0240]), and where a region may be associated with a set of flight response measures (Schulman et al.; see P[0240]), where the flight response measures may govern operation of a payload of the UAV, such as by powering off a payload in a flight restriction region, where a payload may be a device such as an image capturing device (Schulman et al.; see P[0245]) and is equivalent to the claimed “accessory”. The Examiner also notes that Gupta et al. recites that flight restriction rules may be referred to as flight response measures (Schulman et al.; “…flight restriction rules, also referred to herein as flight response measures…”, see  P[0085]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Schulman et al., and wherein the processor, in response to executing the executable instructions, determines that the device permissions define one or more of an accessory restriction and a transit restriction for a restricted zone; and limits functions of the device in connection with the restricted zone based on the one or more of an accessory restriction and a transit restriction, as rendered obvious by Schulman et al., so that, for a UAV that includes a payload, “operation of the payload may be governed with respect to a flight restriction region” (Schulman et al.; see P[0245]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.